                                           Case 4:21-cv-00528-YGR Document 7 Filed 01/22/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TESLA, INC.,                                         Case No. 4:21-cv-00528-YGR
                                                        Plaintiff,                           ORDER GRANTING EX PARTE MOTION FOR
                                   8
                                                                                             TEMPORARY RESTRAINING ORDER;
                                                  v.                                         ORDER TO SHOW CAUSE; AND
                                   9
                                                                                             EVIDENCE PRESERVATION ORDER
                                  10    ALEX KHATILOV,
                                                        Defendant.                           Re: Dkt. No. 3
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Tesla, Inc. has filed an ex parte motion for a temporary restraining order to

                                  14   restrain defendant Alex Khatilov from disseminating trade secrets that Khatilov allegedly stole

                                  15   from Tesla during his two-week employment at Tesla. (Dkt. No. 3.)1 According to the moving

                                  16   papers,2 Khatilov purportedly saved approximately 26,377 files relating to Quality Assurance

                                  17   computer scripts and transferred them to his personal cloud storage account on Dropbox,

                                  18   beginning just three days after his employment at Tesla commenced.3 When confronted with

                                  19   these unauthorized downloads, Khatilov was allegedly evasive, by deleting the Dropbox desktop

                                  20   application and by being intentionally slow to respond to requests for authorization to his

                                  21   computer screen during the investigation. Tesla also requests, in light of the foregoing, that the

                                  22   Court: (1) permit expedited discovery to uncover the full extent of Khatilov’s misappropriation

                                  23

                                  24          1
                                                 The undersigned counsel for Tesla certified that, pursuant to Civil Local Rule 65-1(b), he
                                  25   notified Khatilov via email of this ex parte motion, and provided courtesy copies of the motion
                                       together with all supporting papers.
                                  26          2
                                                  The Court omits citations to the record in order to expedite the issuance of this Order.
                                  27          3
                                                Tesla notes in its motion that it is still uncovering the scope of the alleged theft, and that
                                  28   some files may be duplicates. Tesla estimates that there were at least 6,300 unique files taken.
                                           Case 4:21-cv-00528-YGR Document 7 Filed 01/22/21 Page 2 of 7




                                   1   and to prevent further dissemination of Tesla’s trade secrets; and (2) issue a preservation order to

                                   2   prevent the destruction of any evidence.

                                   3          Preliminary injunctive relief, whether in the form of a temporary restraining order or a

                                   4   preliminary injunction, is an “extraordinary and drastic remedy,” that is never awarded as of right.

                                   5   Munaf v. Geren, 553 U.S. 674, 689-690 (2008) (internal citations omitted). “It is so well settled as

                                   6   not to require citation of authority that the usual function of a preliminary injunction is to preserve

                                   7   the status quo ante litem pending a determination of the action on the merits.” Tanner Motor

                                   8   Livery, Ltd. v. Avis, Inc., 316 F.2d 804, 808 (9th Cir. 1963). A temporary restraining order is “not

                                   9   a preliminary adjudication on the merits but rather a device for preserving the status quo and

                                  10   preventing the irreparable loss of rights before judgment.” Sierra On-Line, Inc. v. Phoenix

                                  11   Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984) (citation omitted).

                                  12          Requests for temporary restraining orders are governed by the same general standards that
Northern District of California
 United States District Court




                                  13   govern the issuance of a preliminary injunction. See New Motor Vehicle Bd. v. Orrin W. Fox Co.,

                                  14   434 U.S. 1345, 1347 n.2 (1977); Stuhlbarg lnt’l Sales Co., Inc. v. John D. Brush & Co., Inc., 240

                                  15   F.3d 832, 839 n.7 (9th Cir. 2001). In order to obtain such relief, plaintiffs must establish four

                                  16   factors: (1) they are likely to succeed on the merits; (2) they are likely to suffer irreparable harm in

                                  17   the absence of preliminary relief; (3) the balance of equities tips in their favor; and (4) an

                                  18   injunction is in the public interest. Winter v. Natural Resources Defense Council. Inc., 555 U.S. 7,

                                  19   20 (2008). With respect to the success on the merits and balance of harms factors, courts permit a

                                  20   strong showing on one factor to offset a weaker showing on the other, so long as all four factors

                                  21   are established. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).

                                  22   In other words, “if a plaintiff can only show that there are serious questions going to the merits – a

                                  23   lesser showing than likelihood of success on the merits – then a preliminary injunction may still

                                  24   issue if the balance of hardships tips sharply in the plaintiff’s favor, and the other two Winter

                                  25   factors are satisfied.” Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir.

                                  26   2013) (citations and quotations omitted).

                                  27          The Court, having duly considered Tesla’s complaint, the written argument of counsel in

                                  28   the motion, and the declarations and exhibits submitted therewith, hereby makes the following
                                                                                          2
                                           Case 4:21-cv-00528-YGR Document 7 Filed 01/22/21 Page 3 of 7




                                   1   findings of fact and conclusions of law:

                                   2          1. Based on the limited record before the Court, there is a substantial likelihood that Tesla

                                   3   will succeed on the merits of its claims against Khatilov for misappropriation of trade secrets and

                                   4   breach of contract via unauthorized downloading while employed by Tesla;

                                   5          2. Absent the issuance of preliminary injunctive relief Tesla will suffer immediate and

                                   6   irreparable injury due to Khatilov’s use or disclosure of Tesla’s trade secrets;

                                   7          3. The balance of hardships favor entering this restraining order because such injuries to

                                   8   Tesla substantially outweigh any costs to Khatilov that may result from granting this motion,

                                   9   which is intended to preserve the status quo; and

                                  10          4. To the extent it is implicated, the requested relief supports the strong public interest in

                                  11   favor of protecting trade secrets.

                                  12          Based on the foregoing, the Court GRANTS the motion for temporary restraining order.
Northern District of California
 United States District Court




                                  13                              TEMPORARY RESTRAINING ORDER

                                  14          THEREFORE, ALEX KHATILOV AND ALL PERSONS IN ACTIVE CONCERT OR

                                  15   PARTICIPATION WITH KHATILOV, ARE TEMPORARILY RESTRAINED                 as follows:

                                  16          1.      Khatilov is ENJOINED AND RESTRAINED from obtaining, retaining, using,

                                  17   transmitting, disseminating, or disclosing any of Tesla’s quality assurance files that Khatilov

                                  18   downloaded, transferred, or otherwise obtained from Tesla’s servers during his employment with

                                  19   Tesla between December 28, 2020 and January 6, 2021, including any information contained

                                  20   within or deriving from those files (together, the “Tesla Trade Secrets”);

                                  21          2.      Khatilov is REQUIRED to return to Tesla, within three (3) days of this Order, all

                                  22   Tesla equipment, tangible materials, and information that remain in Khatilov’s possession,

                                  23   custody, or control, including but not limited to any emails, files, records, or other documents

                                  24   that Khatilov downloaded, removed, or otherwise obtained from Tesla, whether original or

                                  25   duplicate;

                                  26          3.      Khatilov is further REQUIRED to identify for Tesla, by hand delivery or

                                  27   electronically within three (3) days of this Order, all other desktop and laptop computers, internal

                                  28   and external hard drives, USB storage devices, flash drives, thumb drives, memory cards,
                                                                                           3
                                           Case 4:21-cv-00528-YGR Document 7 Filed 01/22/21 Page 4 of 7




                                   1   read/writable optical media (including CD-ROMs and DVD-ROMs), cloud storage accounts

                                   2   (including Dropbox), email accounts, tablet devices (including iPads), smartphones, other

                                   3   storage devices or accounts, or hard copy documents (collectively “Media”), belonging to or in

                                   4   Khatilov’s possession, custody, or control, that contain any Tesla Trade Secrets (together, the

                                   5   “Identified Media”);

                                   6          4.      Khatilov is further REQUIRED to produce to Tesla, by hand delivery or

                                   7   electronically within three (3) days of this Order, the Identified Media, or allow Tesla’s agents,

                                   8   including any computer forensic experts, to forensically preserve and mirror/image said

                                   9   Identified Media (which mirrored data shall be kept confidential by Tesla until such time as the

                                  10   Court re-designates any portion thereof under a protective order);

                                  11          5.      Khatilov is further REQUIRED to provide to Tesla, by hand delivery or

                                  12   electronically within three (3) days of this Order, all logins, user IDs, passwords, and any other
Northern District of California
 United States District Court




                                  13   processes necessary to obtain access to any operating system, database, server, software, file, or

                                  14   other storage location for the Identified Media within Defendant’s possession, custody, or

                                  15   control; and

                                  16          6.      Khatilov is further REQUIRED to identify for Tesla, by hand delivery or

                                  17   electronically within three (3) days of this Order, any other persons, entities, or locations

                                  18   (including any Media) not within Khatilov’s possession, custody, or control, to which Khatilov

                                  19   has transmitted, disseminated, disclosed, or stored any Tesla Trade Secrets.

                                  20          THIS TEMPORARY RESTRAINING ORDER IS EFFECTIVE IMMEDIATELY. The Court

                                  21   determines that no security bond is necessary as contemplated under Fed. R. Civ. P. 65(c). See

                                  22   Connecticut Gen. Life Ins. Co. v. New Images of Beverly Hills, 321 F.3d 878, 882 (9th Cir. 2003)

                                  23   (“The district court is afforded wide discretion in setting the amount of the bond, and the bond

                                  24   amount may be zero if there is no evidence the party will suffer damages from the injunction.”);

                                  25   Walls v. Wells Fargo Bank, N.A., No. 17-CV-02199-HSG,2017 WL 1478961, at *4 (N.D. Cal.

                                  26   Apr. 25, 2017) (“The district court may dispense with the filing of a bond when it concludes there

                                  27   is no realistic likelihood of harm to the defendant from enjoining his or her conduct.”).

                                  28
                                                                                          4
                                           Case 4:21-cv-00528-YGR Document 7 Filed 01/22/21 Page 5 of 7




                                   1           The Temporary Restraining Order granted herein on January 22, 2021 at approximately

                                   2   1:15 PM PST shall expire on February 5, 2021 at approximately 1:15 PM PST.

                                   3                ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION

                                   4          Defendant Alex Khatilov is FURTHER ORDERED to appear on February 4, 2021 at 1:30

                                   5   PM PST via the Zoom platform to show cause why a preliminary injunction should not be

                                   6   granted and why Khatilov, and any persons in active concert or participation with him, should

                                   7   not be ORDERED pending trial as follows:

                                   8          1.      ENJOINED AND RESTRAINED from obtaining, retaining, using, transmitting,

                                   9   disseminating, or disclosing any of Tesla’s quality assurance files that Khatilov downloaded,

                                  10   transferred, or otherwise obtained from Tesla’s servers during his employment with Tesla

                                  11   between December 28, 2020 and January 6, 2021, including any information contained within or

                                  12   deriving from those files (together, the “Tesla Trade Secrets”);
Northern District of California
 United States District Court




                                  13          2.      To the extent not already done, REQUIRED to return to Tesla, within three (3)

                                  14   days, all Tesla equipment, tangible materials, and information that remain in Khatilov’s

                                  15   possession, custody, or control, including but not limited to any emails, files, records, or other

                                  16   documents that Khaitlov downloaded, removed, or otherwise obtained from Tesla, whether

                                  17   original or duplicate;

                                  18          3.      To the extent not already done, REQUIRED to identify for Tesla, by hand delivery

                                  19   or electronically within three (3) days, all other desktop and laptop computers, internal and

                                  20   external hard drives, USB storage devices, flash drives, thumb drives, memory cards,

                                  21   read/writable optical media (including CD-ROMs and DVD-ROMs), cloud storage accounts

                                  22   (including Dropbox), email accounts, tablet devices (including iPads), smartphones, other

                                  23   storage devices or accounts, or hard copy documents (collectively “Media”), belonging to or in

                                  24   Khatilov’s possession, custody, or control, that contain any Tesla Trade Secrets (together, the

                                  25   “Identified Media”);

                                  26          4.      To the extent not already done, REQUIRED to produce to Tesla, by hand delivery

                                  27   or electronically within three (3) days, the Identified Media, or allow Tesla’s agents, including

                                  28   any computer forensic experts, to forensically preserve and mirror/image said Identified Media
                                                                                         5
                                           Case 4:21-cv-00528-YGR Document 7 Filed 01/22/21 Page 6 of 7




                                   1   (which mirrored data shall be kept confidential by Tesla until such time as the Court re-

                                   2   designates any portion thereof under a protective order);

                                   3          5.      To the extent not already done, REQUIRED to provide to Tesla, by hand delivery

                                   4   or electronically within three (3) days, all logins, user IDs, passwords, and any other processes

                                   5   necessary to obtain access to any operating system, database, server, software, file, or other

                                   6   storage location for the Identified Media within Khatilov’s possession, custody, or control; and

                                   7          6.      To the extent not already done, REQUIRED to identify for Tesla, by hand delivery

                                   8   or electronically within three (3) days, any other persons, entities, or locations (including any

                                   9   Media) not within Khatilov’s possession, custody, or control, to which Khatilov has transmitted,

                                  10   disseminated, disclosed, or stored any Tesla Trade Secrets.

                                  11          This Order to Show Cause and supporting papers shall be served on Khatilov no later

                                  12   than today electronically via e-mail and within 24 hours by hand-delivery to his last known
Northern District of California
 United States District Court




                                  13   address.

                                  14          Any opposition papers to the Order to Show Cause shall be filed and served

                                  15   electronically by no later than Thursday, January 28, 2021 at 5:00 PM PST.4

                                  16          Any reply papers in support of this Order to Show Cause shall be filed and served

                                  17   electronically no later than Monday February 1, 2021 at 5:00 PM PST.5

                                  18                               EVIDENCE PRESERVATION ORDER

                                  19          IT IS FURTHER ORDERED THAT:

                                  20          Defendant Alex Khatilov, as well as any persons in active concert or participation with

                                  21   him, is hereby ORDERED to preserve all evidence in accordance with applicable federal and state

                                  22   rules, and to CEASE, DESIST, AND REFRAIN from deleting, destroying, removing, altering,

                                  23   modifying, concealing, spoliating, or secreting any documents or information relating to this

                                  24

                                  25          4
                                               Tesla is instructed to share with Khatilov the information on how to file his opposition
                                  26   assuming he remains pro se.
                                              5
                                  27             The parties may stipulate to an alternative or extended briefing schedule assuming the
                                       parties also stipulate to extend the duration of the Temporary Restraining Order beyond the
                                  28   fourteen (14) day effective time period.

                                                                                         6
                                           Case 4:21-cv-00528-YGR Document 7 Filed 01/22/21 Page 7 of 7




                                   1   lawsuit in any way, no matter where such information resides, including any documents or

                                   2   information stored on any computer or other Media (as defined in the Temporary Restraining

                                   3   Order). This Order includes all documents relating to Tesla Trade Secrets (as defined in the

                                   4   Temporary Restraining Order), Khatilov’s employment with Tesla from December 28, 2020 to

                                   5   January 6, 2021, and Khatilov’s communications (including emails, texts, and chats) with Tesla,

                                   6   as well as its respective employees, contractors, customers, competitors, vendors, suppliers, or

                                   7   agents.

                                   8             This Order terminates Docket Number 3.

                                   9             IT IS SO ORDERED.

                                  10   Dated: January 22, 2021

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                       YVONNE GONZALEZ ROGERS
                                  13                                                                  UNITED STATES DISTRICT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          7
